Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 18 August 2020 for application number 16/996,827. The Office hereby acknowledges receipt of the following and placed of record in file: Oath/Declaration, Abstract, Specification, Drawings, and Claims.
Claims 1 – 20 are presented for examination.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on 18 August 2019 (Provisional 62/888,508).

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “determine a first mapped logical address that the first logical address is mapped to, wherein a first plurality of logical addresses is mapped to the first mapped logical address, and wherein the first plurality of logical addresses comprises the first logical address” in the fourth limitation.  It is unclear how the determination is made where a first mapped logical address is the first logical address is mapped to.  Claims 9 and 17 are rejected with like reasoning.  Claims 2 – 8, 10 – 16, and 18 – 24 depend from claims 1, 9, and 17 respectively and are subsequently rejected.

Claim 3 recites “determine that the plurality of pointers comprises a pointer to a second target physical address for the second logical address” in the second to last limitation.  It is unclear how the determination is made that the plurality of pointers comprises a pointer to a second target physical address for the second logical address.  Claims 11 and 19 are rejected with like reasoning.  Claims 4 – 6, 12 – 14, 20 – 22 depend from claims 3, 11, and 19 respectively and a subsequently rejected.

Claim 7 recites “read the first data structure at the first mapped logical address and determining that the pointer to the first target physical address in the cached location is for the first logical address” in the second to last limitation.  The limitation is cited that the first data structure is read at the first mapped logical address which is determining the first target physical Claims 15 and 23 are rejected with like reasoning.

Claim 7 recites “determine that the first logical address is mapped to the first mapped logical address” in the third limitation.  It is unclear how the determination is made that the first logical address is mapped to the first mapped logical address.  Claims 15 and 23 are rejected with like reasoning.

Claim 8 recites “read the first data structure at the first mapped logical address and determining that the pointer to the second target physical address in the cached location is for the second logical address” in the second to last limitation.  The limitation is cited that the first data structure is read at the first mapped logical address which is determining the second target physical address.  However, independent claim 1 recites “… wherein the first data structure comprises a pointer to a first intermediate physical address that the first mapped logical address is mapped to …; read a second data structure at the first intermediate physical address, wherein the second data structure comprises a plurality of pointers to target physical addresses for the Claims 16 and 24 are rejected with like reasoning.

Claim 8 recites “determine that the second logical address is mapped to the first mapped logical address” in the third limitation.  It is unclear how the determination is made that the second logical address is mapped to the first mapped logical address.  Claims 16 and 24 are rejected with like reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. [hereafter as Kanno], US Pub. No. 2019/0087328 A1 in view of Marcu et al. .

As per claim 1, Kanno discloses a solid-state storage system [“The memory system is a semiconductor storage device configured to write data to a nonvolatile memory and to read data from the nonvolatile memory. The memory system may be realized as a solid state drive (SSD) 3 including a NAND flash memory.”] [para. 0058], comprising: 
a controller [“The SSD 3 may include a controller and a nonvolatile memory (NAND flash memory) 5.”] [para. 0063]; and 
a plurality of memory coupled to the controller, the plurality of memory for storing data and comprising non-volatile memory [“The SSD 3 may include a controller and a nonvolatile memory (NAND flash memory) 5.”] [para. 0063] [“The memory system is a semiconductor storage device configured to write data to a nonvolatile memory and to read data from the nonvolatile memory. The memory system may be realized as a solid state drive (SSD) 3 including a NAND flash memory.”] [para. 0058] [“As shown in FIG. 3, the NAND flash memory 5 includes a plurality of NAND flash memory chips (NAND flash memory dies). The NAND flash memory chips can be operated independently from each other. Therefore, the NAND flash memory chips function as a unit which can be operated in parallel. FIG. 3 illustrates as an example the case where sixteen channels Ch.1 to Ch.16 are connected to the NAND interface 13 and two NAND flash memory chips are connected to each of the sixteen channels Ch.1 to Ch.16. In this case, sixteen NAND flash memory chips #1 to #16 connected to the channels Ch.1 to Ch.16 may be formed as a bank #0, or the rest of sixteen NAND flash memory chips #17 to #32 connected to the channels Ch.1 to Ch.16 may be formed as a bank #1. A bank functions as a unit for operating a plurality of memory modules in parallel by bank interleave. In the configuration example of FIG. 3, a maximum of thirty two NAND flash memory chips can be operated in parallel by sixteen channels and the bank interleave which uses two banks.”] [para. 0069]; 
wherein the controller is configured to: 
receive a first command to read or write first data from or to a first logical address [a logical address], respectively [“When redundant data which agrees with write data received from a host does not exist in the nonvolatile memory, the controller updates a first translation table managing a corresponding relationship between logical addresses and intermediate addresses to associate non-use first intermediate address with a logical address of the write data, writes the write data to the nonvolatile memory, updates a second translation table managing a corresponding relationship between the intermediate addresses and physical addresses to associate a physical address indicating a location in the nonvolatile memory, in which the write data is written, with the first intermediate address, and sets a reference count corresponding to the write data to 1.”] [para. 0053] [“When the redundant data which agrees with the write data already exists in the nonvolatile memory, the controller updates the first translation table without writing the write data to the nonvolatile memory to associate a second intermediate address indicating an entry in the second translation table holding a physical address corresponding to the redundant data with the logical address of the write data, and increments the reference count corresponding to the redundant data by 1.”] [para. 0054]; 
[the logical address] that the first logical address is mapped to, wherein a first plurality of logical addresses [two logical addresses] is mapped to the first mapped logical address [the logical address], and wherein the first plurality of logical addresses [two logical addresses] comprises the first logical address [the logical address] [“If a certain data is referred to by two logical addresses, that is, if the intermediate address associated with the physical address at a physical location where this data is stored is shared by two logical addresses, the reference count corresponding to this data is 2.”] [para. 0089] [“The new address reference path does not directly refer to a physical address from a logical address, but via through an intermediate address. The corresponding relationship between logical addresses and intermediate addresses is managed by the look-up table (LUT) 32 functioning as a logical-to-intermediate address translation table (first translation table). The corresponding relationship between intermediate addresses and physical addresses is managed by an intermediate look-up table (iLUT) 34 functioning as an intermediate-to-physical address translation table (second translation table).”] [para. 0080] [“Thus, the same intermediate address can be referred to from two logical addresses including the logical address of the redundant data and the logical address of the write data, and the physical address of the physical location where the redundant data is stored can be referred to from the same intermediate address. As a result, it is possible to refer to the redundant data from both sides of the logical address of the redundant data and the logical address of the write data, thereby improving the storage efficiency.”] [para. 0082];
[logical-to-intermediate address translation table (first translation table)] at the first mapped logical address [the logical address], wherein the first data structure comprises a first intermediate physical address [intermediate address] that the first mapped logical address is mapped to [logical-to-intermediate address translation table (first translation table)], and wherein the first data structure is located in an memory [logical-to-intermediate address translation table (LUT) 32, … may also be loaded to the DRAM 6 from the management area 8 in the NAND flash memory 5] configured to be accessed by the controller  [“The controller 4 may also include the host interface 11, a CPU 12, the NAND interface 13, a DRAM interface 14 and the like.”] [para. 0099] [“The new address reference path does not directly refer to a physical address from a logical address, but via through an intermediate address. The corresponding relationship between logical addresses and intermediate addresses is managed by the look-up table (LUT) 32 functioning as a logical-to-intermediate address translation table (first translation table). The corresponding relationship between intermediate addresses and physical addresses is managed by an intermediate look-up table (iLUT) 34 functioning as an intermediate-to-physical address translation table (second translation table).”] [para. 0080] [“The logical-to-intermediate address translation table (LUT) 32, the hash LUT 33 and the intermediate-to-physical address translation table (iLUT) 34 may also be loaded to the DRAM 6 from the management area 8 in the NAND flash memory 5 when the SSD 3 is powered on.”] [para. 0092]; 
read a second data structure [intermediate addresses and physical addresses is managed by an intermediate look-up table (iLUT) 34 functioning as an intermediate-to-physical address translation table (second translation table)] at the first intermediate physical address [intermediate address], wherein the second data structure comprises target physical addresses [physical addresses] for the first plurality of logical addresses [two logical addresses], and wherein a first target physical address for the first logical address [logical-to-intermediate address translation table (first translation table). The corresponding relationship between intermediate addresses and physical addresses is managed by an intermediate look-up table (iLUT) 34 functioning as an intermediate-to-physical address] [“The new address reference path does not directly refer to a physical address from a logical address, but via through an intermediate address. The corresponding relationship between logical addresses and intermediate addresses is managed by the look-up table (LUT) 32 functioning as a logical-to-intermediate address translation table (first translation table). The corresponding relationship between intermediate addresses and physical addresses is managed by an intermediate look-up table (iLUT) 34 functioning as an intermediate-to-physical address translation table (second translation table).”] [para. 0080] [“If a certain data is referred to by two logical addresses, that is, if the intermediate address associated with the physical address at a physical location where this data is stored is shared by two logical addresses, the reference count corresponding to this data is 2.”] [para. 0089]; and 
read or write the first data from or to the first target physical address, respectively, wherein the first target physical address [translation table managing a corresponding relationship between logical addresses and intermediate addresses to associate non-use first intermediate address with a logical address of the write data, writes the write data to the nonvolatile memory … corresponding relationship between the intermediate addresses and physical addresses to associate a physical address indicating a location in the nonvolatile memory, in which the write data is written]  is located in the plurality of memory [“When redundant data which agrees with write data received from a host does not exist in the nonvolatile memory, the controller updates a first translation table managing a corresponding relationship between logical addresses and intermediate addresses to associate non-use first intermediate address with a logical address of the write data, writes the write data to the nonvolatile memory, updates a second translation table managing a corresponding relationship between the intermediate addresses and physical addresses to associate a physical address indicating a location in the nonvolatile memory, in which the write data is written, with the first intermediate address, and sets a reference count corresponding to the write data to 1.”] [para. 0052] [“As shown in FIG. 3, the NAND flash memory 5 includes a plurality of NAND flash memory chips (NAND flash memory dies). The NAND flash memory chips can be operated independently from each other. Therefore, the NAND flash memory chips function as a unit which can be operated in parallel. FIG. 3 illustrates as an example the case where sixteen channels Ch.1 to Ch.16 are connected to the NAND interface 13 and two NAND flash memory chips are connected to each of the sixteen channels Ch.1 to Ch.16. In this case, sixteen NAND flash memory chips #1 to #16 connected to the channels Ch.1 to Ch.16 may be formed as a bank #0, or the rest of sixteen NAND flash memory chips #17 to #32 connected to the channels Ch.1 to Ch.16 may be formed as a bank #1. A bank functions as a unit for operating a plurality of memory modules in parallel by bank interleave. In the configuration example of FIG. 3, a maximum of thirty two NAND flash memory chips can be operated in parallel by sixteen channels and the bank interleave which uses two banks.”] [para. 0069].
However, Kanno does not explicitly disclose a plurality of memory devices; the a plurality of memory devices;
a pointer to physical address, an on-controller memory;
a plurality of pointers to physical addresses, the plurality of pointers comprises a pointer to a physical address;
the a plurality of memory devices.
Marcu teaches a pointer to physical address [“The inner table maps the pointers to physical addresses in the SSD.”] [Abstract] [“…converting the pointer received from the host device 102 to a physical memory address of the NVM 112 using the secondary table 107…”] [para. 0045];
a plurality of pointers to physical addresses [“The inner table maps the pointers to physical addresses in the SSD.”] [Abstract], the plurality of pointers comprises a pointer to a physical address [“The inner table maps the pointers to physical addresses in the SSD.”] [Abstract] [“…converting the pointer received from the host device 102 to a physical memory address of the NVM 112 using the secondary table 107…”] [para. 0045].
Kanno and Marcu are analogous art aimed to improve memory performance in storage systems.

a plurality of pointers to physical addresses” as taught by Marcu.  One of ordinary skill in the art would be motivated to combine Kanno with Marcu before the effective filing date of the claimed invention to improve a system by providing for the ability where “pointers are provided within memory access requests sent from the host to the SSD. The inner table maps the pointers to physical addresses in the SSD. The SSD detects page faults by identifying pointers that do not have corresponding entries in the inner table. The SSD allocates physical addresses to accommodate such access requests, then executes the requests on behalf of the host device. In this manner, the page fault is transparent to the host.”  [Marcu, Abstract].
However, Kanno and Marcu do not explicitly disclose a plurality of memory devices; the a plurality of memory devices;
an on-controller memory;
the a plurality of memory devices.
Hussain teaches a plurality of memory devices, the a plurality of memory devices [“In some embodiments, the hardware implementation 200 of the physical NVMe controller 102 further includes an interface to storage devices 222, which enables a plurality of storage devices 120 to be coupled to and accessed by the physical NVMe controller 102 locally, and a network driver 220, which enables a plurality of storage devices 122 to be connected to the NVMe controller 102 remotely of a network.”] [para. 0022];
an on-controller memory [“Each VF shares one or more physical resources on the physical NVMe controller 102, wherein such resources include but are not limited to on-controller memory 208, hardware processor 206, interface to storage devices 222, and network driver 220 of the physical NVMe controller 102 as depicted in FIG. 2 and discussed in details below.”] [para. 0019];
the a plurality of memory devices [“In some embodiments, the hardware implementation 200 of the physical NVMe controller 102 further includes an interface to storage devices 222, which enables a plurality of storage devices 120 to be coupled to and accessed by the physical NVMe controller 102 locally, and a network driver 220, which enables a plurality of storage devices 122 to be connected to the NVMe controller 102 remotely of a network.”] [para. 0022].
Kanno, Marcu, and Hussain are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Kanno and Marcu with Hussain in order to modify Kanno and Marcu for “a plurality of memory devices; the a plurality of memory devices;
an on-controller memory;
the a plurality of memory devices” as taught by Hussain.  One of ordinary skill in the art would be motivated to combine Kanno and Marcu with Hussain before the effective filing date of the claimed invention to improve a system by providing where “implementation … of the physical NVMe controller … further includes an interface to storage devices …, which enables a plurality of storage devices … to be coupled to and accessed by the physical NVMe controller … locally.” [Hussain, para. 0022].
Claims 9 and 17 are rejected with like reasoning.

As per claim 2, Kanno in view of Marcu and further in view of Hussain discloses the solid-state storage system of claim 1, wherein the memory comprises dynamic random access memory (DRAM), wherein the first data structure is located in the DRAM, and wherein the second data structure at the first intermediate physical address is located in the plurality of memory [“The logical-to-intermediate address translation table (LUT) 32, the hash LUT 33 and the intermediate-to-physical address translation table (iLUT) 34 may also be loaded to the DRAM 6 from the management area 8 in the NAND flash memory 5 when the SSD 3 is powered on.”] [para. 0092]. 
Hussain teaches on-controller memory [“Each VF shares one or more physical resources on the physical NVMe controller 102, wherein such resources include but are not limited to on-controller memory 208, hardware processor 206, interface to storage devices 222, and network driver 220 of the physical NVMe controller 102 as depicted in FIG. 2 and discussed in details below.”] [para. 0019];
plurality of memory devices [“In some embodiments, the hardware implementation 200 of the physical NVMe controller 102 further includes an interface to storage devices 222, which enables a plurality of storage devices 120 to be coupled to and accessed by the physical NVMe controller 102 locally, and a network driver 220, which enables a plurality of storage devices 122 to be connected to the NVMe controller 102 remotely of a network.”] [para. 0022].
Claims 10 and 18 are rejected with like reasoning.


Claims 7, 8, 15, 16, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. [hereafter as Kanno], US Pub. No. 2019/0087328 A1 in view of Marcu et al. [hereafter as Marcu], US Pub. No. 2020/0097216 A1 and further in view of Hussain et al. [hereafter as Hussain], US Pub. No. 2015/0317091 A1 as applied to claims 1, 9, and 17 above, and further in view of Kotte et al. [hereafter as Kotte], US Pub. No. 2016/0342509 A1.

As per claim 7, Kanno in view of Marcu and further in view of Hussain discloses the solid-state storage system of claim 1, Kanno discloses wherein the controller is further configured to: 
receive a second command to read the first data from the first logical address [receives a read command including LBA], respectively [“The host interface 11 receives various commands (for example, a write command, read command, UNMAP/Trim command, and the like) from the host 2.”] [para. 0100] [“When the controller 4 of the SSD 3 receives a read command including LBA4 from the host 2, the controller 4 refers to the LUT 32. Since the intermediate address corresponding to LBA4 is iLBA0, the controller 4 refers to the iLUT 34 based on iLBA0. The physical address corresponding to iLBA0 is PBA0. Therefore, the controller 4 reads DataA from the physical location in the SB 100-0, specified by PBA0, and returns DataA to the host 2.”] [para. 0189]; 
determine that the first logical address is mapped to the first mapped logical address [“The host interface 11 receives various commands (for example, a write command, read command, UNMAP/Trim command, and the like) from the host 2.”] [para. 0100] [“When the controller 4 of the SSD 3 receives a read command including LBA4 from the host 2, the controller 4 refers to the LUT 32. Since the intermediate address corresponding to LBA4 is iLBA0, the controller 4 refers to the iLUT 34 based on iLBA0. The physical address corresponding to iLBA0 is PBA0. Therefore, the controller 4 reads DataA from the physical location in the SB 100-0, specified by PBA0, and returns DataA to the host 2.”] [para. 0189]; 
read the first data structure [controller 4 refers to the LUT 32] at the first mapped logical address and determining that the first target physical address is for the first logical address [“When the controller 4 of the SSD 3 receives a read command including LBA4 from the host 2, the controller 4 refers to the LUT 32. Since the intermediate address corresponding to LBA4 is iLBA0, the controller 4 refers to the iLUT 34 based on iLBA0. The physical address corresponding to iLBA0 is PBA0. Therefore, the controller 4 reads DataA from the physical location in the SB 100-0, specified by PBA0, and returns DataA to the host 2.”] [para. 0189]; and 
read the first data from the first target physical address based on the determination that the first target physical address is for the first logical address [“When the controller 4 of the SSD 3 receives a read command including LBA4 from the host 2, the controller 4 refers to the LUT 32. Since the intermediate address corresponding to LBA4 is iLBA0, the controller 4 refers to the iLUT 34 based on iLBA0. The physical address corresponding to iLBA0 is PBA0. Therefore, the controller 4 reads DataA from the physical location in the SB 100-0, specified by PBA0, and returns DataA to the host 2.”] [para. 0189].
Marcu teaches pointer to physical address [“The inner table maps the pointers to physical addresses in the SSD.”] [Abstract] [“…converting the pointer received from the host device 102 to a physical memory address of the NVM 112 using the secondary table 107…”] [para. 0045].

pointer in the cached location;
pointer in the cached location.
Kotte teaches write the pointer to the first target physical address [entries storing pointers to locations in the non -volatile memory that store data] to a cached location [write-coalescing buffer] in the first data structure [first address-mapping table] [“The first address-mapping table in volatile memory includes entries storing pointers to entries in the second address-mapping table in volatile memory, entries storing pointers to locations in the write-coalescing buffer, and entries storing pointers to locations in the non -volatile memory that store data.”] [Abstract];
pointer in the cached location [“The first address-mapping table in volatile memory includes entries storing pointers to entries in the second address-mapping table in volatile memory, entries storing pointers to locations in the write-coalescing buffer, and entries storing pointers to locations in the non -volatile memory that store data.”] [Abstract];
pointer in the cached location [“The first address-mapping table in volatile memory includes entries storing pointers to entries in the second address-mapping table in volatile memory, entries storing pointers to locations in the write-coalescing buffer, and entries storing pointers to locations in the non -volatile memory that store data.”] [Abstract].
Kanno, Marcu, Hussain, and Kotte are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Kanno, Marcu, and Hussain with Kotte in order to 
pointer in the cached location;
pointer in the cached location” as taught by Kotte.  One of ordinary skill in the art would be motivated to combine Kanno, Marcu, and Hussain with Kotte before the effective filing date of the claimed invention to improve a system by providing for the ability where a “first address-mapping table in volatile memory includes entries storing pointers to entries in the second address-mapping table in volatile memory, entries storing pointers to locations in the write-coalescing buffer, and entries storing pointers to locations in the non -volatile memory that store data.” [Kotte, Abstract].
Claims 15 and 23 are rejected with like reasoning.

As per claim 8, Kanno in view of Marcu and further in view of Hussain discloses the solid-state storage system of claim 1, Kanno discloses wherein the second data structure comprises a second target physical address [physical addresses] for a second logical address [two logical addresses] [Examiner is interpreting for the second logical address is one of the two logical addresses] [logical-to-intermediate address translation table (first translation table). The corresponding relationship between intermediate addresses and physical addresses is managed by an intermediate look-up table (iLUT) 34 functioning as an intermediate-to-physical address] [“The new address reference path does not directly refer to a physical address from a logical address, but via through an intermediate address. The corresponding relationship between logical addresses and intermediate addresses is managed by the look-up table (LUT) 32 functioning as a logical-to-intermediate address translation table (first translation table). The corresponding relationship between intermediate addresses and physical addresses is managed by an intermediate look-up table (iLUT) 34 functioning as an intermediate-to-physical address translation table (second translation table).”] [para. 0080] [“If a certain data is referred to by two logical addresses, that is, if the intermediate address associated with the physical address at a physical location where this data is stored is shared by two logical addresses, the reference count corresponding to this data is 2.”] [para. 0089]; and 
wherein the first plurality of logical addresses comprises the second logical address [“If a certain data is referred to by two logical addresses, that is, if the intermediate address associated with the physical address at a physical location where this data is stored is shared by two logical addresses, the reference count corresponding to this data is 2.”] [para. 0089];
wherein the second target physical address is located in the plurality of memory [“If a certain data is referred to by two logical addresses, that is, if the intermediate address associated with the physical address at a physical location where this data is stored is shared by two logical addresses, the reference count corresponding to this data is 2.”] [para. 0089] [“As shown in FIG. 3, the NAND flash memory 5 includes a plurality of NAND flash memory chips (NAND flash memory dies). The NAND flash memory chips can be operated independently from each other. Therefore, the NAND flash memory chips function as a unit which can be operated in parallel. FIG. 3 illustrates as an example the case where sixteen channels Ch.1 to Ch.16 are connected to the NAND interface 13 and two NAND flash memory chips are connected to each of the sixteen channels Ch.1 to Ch.16. In this case, sixteen NAND flash memory chips #1 to #16 connected to the channels Ch.1 to Ch.16 may be formed as a bank #0, or the rest of sixteen NAND flash memory chips #17 to #32 connected to the channels Ch.1 to Ch.16 may be formed as a bank #1. A bank functions as a unit for operating a plurality of memory modules in parallel by bank interleave. In the configuration example of FIG. 3, a maximum of thirty two NAND flash memory chips can be operated in parallel by sixteen channels and the bank interleave which uses two banks.”] [para. 0069]; and wherein the controller is further configured to: 
based on the reading of the second data structure at the first intermediate physical address [logical-to-intermediate address translation table (first translation table). The corresponding relationship between intermediate addresses and physical addresses is managed by an intermediate look-up table (iLUT) 34 functioning as an intermediate-to-physical address] [“The new address reference path does not directly refer to a physical address from a logical address, but via through an intermediate address. The corresponding relationship between logical addresses and intermediate addresses is managed by the look-up table (LUT) 32 functioning as a logical-to-intermediate address translation table (first translation table). The corresponding relationship between intermediate addresses and physical addresses is managed by an intermediate look-up table (iLUT) 34 functioning as an intermediate-to-physical address translation table (second translation table).”] [para. 0080]; 
receive a second command to read or write second data from or to the second logical address [receives a read command including LBA], respectively [“The host interface 11 receives various commands (for example, a write command, read command, UNMAP/Trim command, and the like) from the host 2.”] [para. 0100] [“When the controller 4 of the SSD 3 receives a read command including LBA4 from the host 2, the controller 4 refers to the LUT 32. Since the intermediate address corresponding to LBA4 is iLBA0, the controller 4 refers to the iLUT 34 based on iLBA0. The physical address corresponding to iLBA0 is PBA0. Therefore, the controller 4 reads DataA from the physical location in the SB 100-0, specified by PBA0, and returns DataA to the host 2.”] [para. 0189]; 
determine that the second logical address is mapped to the first mapped logical address [“The host interface 11 receives various commands (for example, a write command, read command, UNMAP/Trim command, and the like) from the host 2.”] [para. 0100] [“When the controller 4 of the SSD 3 receives a read command including LBA4 from the host 2, the controller 4 refers to the LUT 32. Since the intermediate address corresponding to LBA4 is iLBA0, the controller 4 refers to the iLUT 34 based on iLBA0. The physical address corresponding to iLBA0 is PBA0. Therefore, the controller 4 reads DataA from the physical location in the SB 100-0, specified by PBA0, and returns DataA to the host 2.”] [para. 0189]; 
read the first data structure [controller 4 refers to the LUT 32] at the first mapped logical address and determining that the second target physical address is for the second logical address [“When the controller 4 of the SSD 3 receives a read command including LBA4 from the host 2, the controller 4 refers to the LUT 32. Since the intermediate address corresponding to LBA4 is iLBA0, the controller 4 refers to the iLUT 34 based on iLBA0. The physical address corresponding to iLBA0 is PBA0. Therefore, the controller 4 reads DataA from the physical location in the SB 100-0, specified by PBA0, and returns DataA to the host 2.”] [para. 0189]; and 
read or write the second data from or to the second target physical address, respectively, based on the determination that second target physical address is for the second logical address [“When the controller 4 of the SSD 3 receives a read command including LBA4 from the host 2, the controller 4 refers to the LUT 32. Since the intermediate address corresponding to LBA4 is iLBA0, the controller 4 refers to the iLUT 34 based on iLBA0. The physical address corresponding to iLBA0 is PBA0. Therefore, the controller 4 reads DataA from the physical location in the SB 100-0, specified by PBA0, and returns DataA to the host 2.”] [para. 0189].
Marcu teaches the plurality of pointers comprises a pointer to a physical address [“The inner table maps the pointers to physical addresses in the SSD.”] [Abstract] [“…converting the pointer received from the host device 102 to a physical memory address of the NVM 112 using the secondary table 107…”] [para. 0045].
Hussain teaches plurality of memory devices [“In some embodiments, the hardware implementation 200 of the physical NVMe controller 102 further includes an interface to storage devices 222, which enables a plurality of storage devices 120 to be coupled to and accessed by the physical NVMe controller 102 locally, and a network driver 220, which enables a plurality of storage devices 122 to be connected to the NVMe controller 102 remotely of a network.”] [para. 0022].
However, Kanno, Marcu, and Hussain do not explicitly disclose write the pointer to the second target physical address to a cached location in the first data structure;
pointer in the cached location;
pointer in the cached location.
Kotte teaches write the pointer to the second target physical address [entries storing pointers to locations in the non -volatile memory that store data] to a cached location [write-coalescing buffer] in the first data structure [first address-mapping table] [“The first address-mapping table in volatile memory includes entries storing pointers to entries in the second address-mapping table in volatile memory, entries storing pointers to locations in the write-coalescing buffer, and entries storing pointers to locations in the non -volatile memory that store data.”] [Abstract];
pointer in the cached location [“The first address-mapping table in volatile memory includes entries storing pointers to entries in the second address-mapping table in volatile memory, entries storing pointers to locations in the write-coalescing buffer, and entries storing pointers to locations in the non -volatile memory that store data.”] [Abstract];
pointer in the cached location [“The first address-mapping table in volatile memory includes entries storing pointers to entries in the second address-mapping table in volatile memory, entries storing pointers to locations in the write-coalescing buffer, and entries storing pointers to locations in the non -volatile memory that store data.”] [Abstract].
Kanno, Marcu, Hussain, and Kotte are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Kanno, Marcu, and Hussain with Kotte in order to modify Kanno, Marcu, and Hussain for “write the pointer to the second target physical address to a cached location in the first data structure;
pointer in the cached location;
pointer in the cached location” as taught by Kotte.  One of ordinary skill in the art would be motivated to combine Kanno, Marcu, and Hussain with Kotte before the effective filing date of the claimed invention to improve a system by providing for the ability where a “first address-mapping table in volatile memory includes entries storing pointers to entries in the second [Kotte, Abstract].
Claims 16 and 24 are rejected with like reasoning.

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 – 24 have received a first action on the merits and are subject of a first action non-final.  Claims 1, 2, 7 – 10, 15 – 18, 23, and 24 are rejected under a 103 rejection.  Claims 3 – 6, 11 – 14, and 19 – 22 depend upon a rejected base claim and are subsequently rejected.  Claims 1, 3, 7 – 9, 11, 15 – 17, 19, 23, and 24 are rejected under a 112 rejection.  Claims 2, 4 – 6, 10, 18, and 20 – 22 depend upon a rejected base claim and are subsequently rejected.  Examiner was not able to provide prior art to read on claims 3, 11, and 19.  Claims 4 – 6, 10 – 12, and 20 – 22 depend from claims 3, 11, and 19.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mateescu et al., US Patent No. 10,228,878 B1 – teaches “Technology is described for performing wear leveling in non-volatile storage. Mapping from logical addresses to intermediate addresses may be performed without the use of a mapping table having an entry for each page. Intermediate addresses may be [Abstract]
Ries et al., US Pub. No. 2015/0081983 A1 – teaches “Turning now to the flow chart of FIG. 5, in a reception action 502, the first stage receives a true data request (comprising a virtual address and information about an amount of requested data) from a requesting entity at virtual address VA.sub.0, and performs this request by translating, in a translation action 504, via an intermediate physical address IPA.sub.0, VA.sub.0-to-IPA.sub.0, then translating the intermediate physical address to a physical address PA.sub.0, IPA.sub.0-to-PA.sub.0, and then fetching the requested data from DRAM at the PA.sub.0 address.” [para. 0036]
Patel et al., US Pub. No. 2020/0133808 A1 – teaches “Referring to FIG. 4, each pointer tree 304 (FIG. 3) may include a top level 400, middle level 402 and leaf level 404 that map the contiguous LBAs of the mapper virtual space 120 for each inode to VLBs and PLBs. Deduplication (dedup) may be implemented at the VLB level. For example, redundant copies 406, 408 of a PLB 410 can be eliminated through deduplication by creating pointers 412, 414 from leaves 404-2, 404-3 to a single VLB 420 associated with a single copy 410 of the redundant PLB. The created pointers 412, 414 may replace existing pointers 416, 418 to VLBs associated with redundant PLB 406 and PLB 408. After the pointers 412, 414 have been created, the redundant PLBs 406, 408 are released to a storage pool. After dedup, IOs to space 1-1, 2-1, and 2-2, are all directed to the same PLB 410.” [para. 0024]
Shaharabany et al., US Pub. No. 2020/0104067 A1 – teaches “One embodiment of the disclosure provides a system for managing a write process that includes a host device, a data storage device including a non-volatile memory (NVM) array, and a host interface facilitating communication between the host device and the data storage device. In one example, the host device is configured to: write host device data from the host device to the NVM array; update a translation table to map logical block addresses (LBAs) of the host device data to physical locations of the host device data in the NVM array; update translation table pointers based on the updated translation table; write the updated translation table to the NVM array; determine whether the updated translation table pointers correspond to LBAs associated with a boot partition; update boot partition pointers in a master table based on the updated translation table pointers if the updated translation table pointers correspond to the LBAs associated with the boot partition; and write the master table to the NVM array.” [para. 0009]
Bux et al., US Pub. No. 2013/0124794 A1 – teaches “In the following embodiment, a means for supporting a write cache cleaning process is introduced which helps in accelerating such cleaning process. Preferably, an address mapping entry 8 in the write cache 312--as shown exemplary in FIG. 7a--not only includes physical address information 81 mapped to logical address information 82 but also includes a pointer 83 for pointing to another address mapping entry in the write cache 312.” [para. 0071]
Lin et al., US Pub. No. 2010/0306447 A1 – teaches “Methods for updating and recovering user data of a non-volatile memory array such as a flash memory are [Abstract]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EW/Examiner, Art Unit 2135   

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135